SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

437
KA 11-02601
PRESENT: CENTRA, J.P., FAHEY, CARNI, WHALEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

JUAN ROMAN, ALSO KNOWN AS JUANITO, ALSO KNOWN AS
JUAN A. ROMAN, ALSO KNOWN AS JUAN A. ROMAN, JR.,
DEFENDANT-APPELLANT.


THE ABBATOY LAW FIRM, PLLC, ROCHESTER (DAVID M. ABBATOY, JR., OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered November 9, 2011. The judgment convicted
defendant, upon his plea of guilty, of attempted criminal possession
of a controlled substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    April 26, 2013                         Frances E. Cafarell
                                                   Clerk of the Court